              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SEAN M. FRYER ,                        :
          Plaintiff,                   :      1:19-cv-0046
                                       :
      v.                               :      Hon. John E. Jones III
                                       :
LACKAWANNA COUNTY JAIL,                :
MEDICAL STAFF AT LCJ,                  :
         Defendants.                   :


                                  ORDER

                                May 21, 2019

      NOW THEREFORE, upon consideration of Plaintiff’s Complaint (Doc. 1),

and in accordance with the Court’s Memorandum of the same date, it is hereby

ORDERED that:

      1.    Plaintiff’s Application for Leave to Proceed In Forma Pauperis (Doc.
            6) is GRANTED.

      2.    Plaintiff shall pay the full filing fee of $350.00, based on the financial
            information provided in the Application for Leave to Proceed In
            Forma Pauperis. The full filing fee shall be paid regardless of the
            outcome of the litigation.

      3.    Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the
            Superintendent/Warden, or other appropriate official at Plaintiff’s
            place of confinement is directed to deduct an initial partial filing fee
            of 20% of the greater of:

                  (A) the average monthly deposits in the inmate’s prison account
                  for the past six months, or
            (B) the average monthly balance in the inmate’s prison account
            for the past six months.

      The initial partial filing fee shall be forwarded to the Clerk of the
      United States District Court for the Middle District of Pennsylvania,
      P.O. Box 1148, Scranton, Pennsylvania, 18501-1148, to be credited to
      the above-captioned docket number. In each succeeding month, when
      the amount in Plaintiff’s inmate trust fund account exceeds $10.00,
      the Superintendent/Warden, or other appropriate official, shall
      forward payments to the Clerk of Court equaling 20% of the
      preceding month’s income credited to Plaintiff’s inmate trust fund
      account until the fees are paid. Each payment shall reference the
      above-captioned docket number.

4.    The Clerk of Court is DIRECTED to send a copy of this Order to the
      Superintendent/Warden of the institution where Plaintiff is presently
      confined.

5.    The Complaint is DEEMED filed.

6.    Plaintiff’s complaint (Doc. 2) is DISMISSED pursuant to 28 U.S.C. §
      1915(e)(2)(B)(ii).

7.    The Clerk of Court is directed to CLOSE this case.

8.    Plaintiff may file, on or before June 4, 2019, a proposed amended
      complaint.

9.    The proposed amended complaint shall be accompanied by a motion
      to reopen the case and contain the same case number that is already
      assigned to this action, 1:19-cv-0046.

10.   The proposed amended complaint shall be direct, concise, and shall
      stand alone without reference to any other document filed in this
      matter or any other civil matter. See FED. R. CIV. P. 8(d)(1).

11.   Plaintiff is strictly cautioned that the inclusion of separate, unrelated
      claims or additional defendants will be considered a failure to comply
      with an order of court and will result in a denial of the motion to
reopen and the striking of the proposed amended complaint. See FED.
R. CIV. P. 20(a)(2).


                        s/ John E. Jones III
                        John E. Jones III
                        United States District Judge
